       Case 2:21-mj-00015-CMM Document 10 Filed 02/26/21 Page 1 of 4 PageID #: 12

               .
 AO I99A (Rev. 12/11 - Modified by INSD 11 / 14) Order Setting Conditions of Release                                       Page I of 4   Pages




                                        UNITED STATES DISTRICT COURT
                                                                           for the

                                                         Southern District of Indiana

               UNITED STATES OF AMERICA                                         )
                          v.                                                    )
                                                                                )          Case No.   2 :2 1-mj- I 5-CMM
                    ANNA MORGAN-LLOYD (02)                                      )
                                Defendant                                       )

                                         ORDER SETTING CONDITIONS OF RELEASE

        IT IS ORDERED that the defendant's release is subject to these conditions:

4L._ (l)       The defendant must not violate federal, state, or local law while on release.

~ (2) The defendant must cooperate in the collection ofa DNA sample ifit is authorized by 42 U.S.C. § 14135a.

~ (3)          The defendant must advise the court or the pretrial services office or supervising officer in writing before
               making any change of residence or telephone number.

;/l (4)        The defendant must appear in court as required and, if convicted, must surrender as directed to serve a
               sentence that the court may impose.

               The defendant must appear at:                Via video (Zoom meeting information is located on page 3)




               on                                                    Monday, March I, 2021 at I :00 PM
                                                                                    Date and Time


               If blank, defendant will be notified of next appearance .

./J1..L_ (5)   The defendant must sign an Appearance Bond, if ordered.
         Case 2:21-mj-00015-CMM Document 10 Filed 02/26/21 Page 2 of 4 PageID #: 13
 AO 1998 (Rev. 12/11 - Modified by INSD 11 /14) Additional Conditions ofRelease                                                              Page 2 of 4 Pages
                                                        ADDITIONAL CONDITIONS OF RELEASE
            IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

 ( 0 ) (6) The defendant is placed in the custody of:
              Person or organization
              Address (only if above is an organi=ation)
              City and state                                                                                  Tel. No.
 who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant' s appearance at all court proceedings, and (c) notify the court
 immediately ifthe defendant violates a condition of release or is no longer in the custodian's custody.

                                                                                    Signed: - - - - - - - - - - - - - - - -
                                                                                                               Custodian                               Date
 ( IZI ) (7) The defendant must:
_)!lf_J IZI ) (a) submit to supervision by and report for supervision to the              UNITED STATES PRETRIAL SERVICES AGENCY
                           telephone number          812-23 1-1856       , no later than AS THEY INSTRUCT
~( IZI) (b)                continue or actively seek employment.
  ( 0 ) (c)                continue or start an education program.
_ifL_(
    IZI) (d)               surrender any passport to :       THE U.S . PROBATION OFFICE FOR THE SOUTHERN DISTRICT OF INDIANA
~         ( 1Z!) (e)       not obtain a passport or other international travel document.
~         ( IZI) (t)       abide by the following restrictions on personal association, residence, or travel : RESTRICTED TO TH E SOUTHERN
                           DISTRICT OF INDIANA UNLESS PRE-APPROVED BY THE U.S. PRETRIAL SERVICES AGENCY
&_ ( IZI)            (g)   avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                           including: ANY CO-DEFENDANTS OR POTENTIAL CO-DEFENDANTS - IF RELATED DO NOT DISCUSS CASE

          ( 0 ) (h) get medical or psychiatric treatment:

          ( 0 ) (i) return to custody each                           at             o' clock after being released at             o'clock for employment,
                                                                                                                       _ _ _ _ _ schooling,
                           or the following purposes:

   ( O ) U) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer
              considers necessary.
_L ( 1Z!) (k) not possess a firearm , destructive device, or other weapon.
_/l;l,c.._ ( IZI   ) (I) not use alcohol (     0    ) at all ( IZI ) excessively.
_&_ ( 1Z!)          (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S .C.      *802, unless prescribed by a licensed
                           medical practitioner.
~( 1Z!)              (n)   submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                           random frequency and may include urine testing, the wearing of a sweat patch , a remote alcohol testing system, and/or any form of
                           prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                           accuracy of prohibited substance screening or testing.
          ( 0 ) (o)        participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                           supervising officer.
          ( O ) (p)        participate in one of the following location restriction programs and comply with its requirements as directed .
                           ( O ) (i) Curfew. You are restricted to yo ur residence every day ( 0 ) from                             to               , or ( D ) as
                                                                                                                                        -----
                                        directed by the pretrial services office or supervi si ng officer; or
                           ( O ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education ; religious services;
                                       medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or
                                       other activities approved in advance by the pretrial services office or supervising officer; or
                           ( O ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities
                                       and court appearances or other activities specifically approved by the court.
          ( O ) (q)        submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                           requirements and instructions provided.
                           ( 0 ) RF monitoring
                           ( O ) OPS monitoring
                           ( O ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office.
                           (o ) You are not responsible for payment of monitoring fees.
~ ( 1ZJ ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel,
                           including arrests, questioning, or traffic stops.
      Case 2:21-mj-00015-CMM Document 10 Filed 02/26/21 Page 3 of 4 PageID #: 14
 AO 1998 (Rev. 12/ 11 - Modified by INSD 11 / 14) Additional Conditions ofRelease                                                Page 3 of     4 Pages

                                                ADDITIONAL CONDITIONS OF RELEASE

 A-L ( ~ ) (s)    submit to the search of his/her person, vehicle, office/business, residence and property, including computer systems and intemet-
                  enabled devices, whenever the pretrial release office has a reasonable suspicion that a violation of a condition of supervision or
                  other unlawful conduct may have occurred or be underway involving the defendant. Other law enforcement may assist as
                  necessary. The defendant shall submit to the seizure of any contraband that is fou nd, and should forewarn other occupants or users
                  that the property may be subject to being searched.
        ( 0 ) (t) The defendant shall not incur new credit charges or open additional lines of credit. The defendant shall provide the pretrial release
                  office access to any requested financial information for both business and personal acco unts.



Additional conditions required by the District of Columbia:

         u. stay out of the District of Columbia unless for court, pretrial meetings or consultation with attorney.

         v. call pretrial services once per week.

         w. no travel outside of the continental U.S. without court approval.

Following the pretrial hearing, a Probation Office representative will review the conditions of release with the
defendant. Contact information will be provided so the defendant can reach the office(r) upon release from
custody. If the defendant fails to follow these instructions, a warrant by be issued and the defendant's pretrial
release may be revoked.

         Join ZoomGov Meeting
         https://uscourts-dcd.zoomgov.com/j/1615439875?pwd=MIJnWVV6bjBPTnF3MOIOSzdtMONwZz09

         Meeting ID : 161 543 9875
         Passcode: 926057

         One tap mobile
         +16692545252,, 1615439875#,,,,,,0#,,926057# US (San Jose)
         + 16468287666,, 1615439875#,,,,,,0#,,926057# US (New York)

         Dial by your location
              + 1 669 254 5252 US (San Jose)
              + I 646 828 7666 US (New York)
              + l 669 216 1590 US (San Jose)
              + l 5512851373 us
         Meeting ID : 161 543 9875
         Passcode : 926057
         Find your local number: https: //uscourts-dcd.zoomgov.com/u/adDIICPuGS

         Join by SIP
         1615439875 @sip.zoomgov.com

         Join by H.323
         161.199.138.10 (US West)
         161.199.136.10 (US East)
         Meeting ID: 161 543 9875
         Passcode: 926057
     Case 2:21-mj-00015-CMM Document 10 Filed 02/26/21 Page 4 of 4 PageID #: 15
AO 199C (Rev. 09/08 - Modified by INSD 11 / 14) Advice of Penalties                                                  Page   4   of   4   Pages

                                               ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENAL TIES AND SANCTIONS:

        Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
        While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e. , in addition to) to any other sentence you receive.
        It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation ;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
        If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
"/k- (I ) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
              not more than $250,000 or imprisoned for not more than I0 years, or both ;
~ (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
              more than $250,000 or imprisoned for not more than five years, or both;
 /j, - (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both ;
k (      4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both .
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                       Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                    Directions to the United States Marshal

            ~    ) The defendant is ORDERED released after processing.
            0 ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that th<
                   defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must b<
                   produced before the appropriate judge at the time and place specified.

 Date: 2n 612021                                                             ~ ::,~~
                                                                                    Craig M. McKee, Magistrate Judge
                                                                                            Printed name and title


                        DISTRIB UTION :     COURT       DEFENDANT     PR ETRIAL SERVIC E   U.S. ATTORNEY         U.S. MARSHAL
